Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 11 and 20  is the inclusion of the limitations of 

“the first and second portions of the filter are each configured to filter a liquid coolant which has been condensed into its liquid phase via a refrigeration process; and
the engine comprises a heater, and the engine is configured to operate the heater to heat a respective one of the first and second portions of the filter while the other one of the first and second portions of the filter is opera ted to filter liquid coolant in the liquid coolant flow path.” in claim 1;

“wherein the driver comprises a heater arranged to heat a portion of the liquid coolant reservoir in response to a control signal from a controller to create a pressure differential in the liquid coolant reservoir to drive a portion of the liquid coolant towards the compression cylinder.” in claim 11; and 

“wherein the first and second portions of the filtering element are each configured to filter a liquid coolant which has been condensed into its liquid phase via a refrigeration process; and wherein the filter apparatus is configured to heat a respective one of the first and second portions of the filtering element while liquid coolant is directed through the other one of the first and second portions of the filter.” in claim 20 that the prior art of record neither taught nor suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747